Filed 4/10/19
                IN THE SUPREME COURT OF CALIFORNIA

                               THE PEOPLE,

                         Plaintiff and Respondent,

                                      v.

                      DAVID ALAN WESTERFIELD,

                         Defendant and Appellant.

                                  S112691

                     San Diego County Superior Court
                               SCD165805


                  ORDER MODIFYING OPINION AND
                 DENYING PETITION FOR REHEARING

THE COURT:

        The opinion in this matter filed on February 4, 2019, and
appearing at 6 Cal.5th 632, is modified as follows:
        1. In the first paragraph on page 684, the sentence reading, “We
further conclude defendant failed to preserve the claim that the trial
court abused its discretion in denying severance, although we would
find no error in any event” is modified to read:
        We further conclude the trial court did not abuse its discretion in
denying severance.




                                           1
      2. On page 690, the first two paragraphs and the first sentence of
the third paragraph are deleted. A new sentence is added at the
beginning of the third paragraph, reading:
      There was no abuse of discretion in this case.
      3. In the final paragraph on page 694, the sentence reading,
“Watkins agreed, but noted that there were several images that were
‘borderline’ as to the subject’s age, and he did not include those in the
85 he deemed questionable” is modified to read:
      Watkins agreed, but noted that there were several images that
were “borderline” as to the subject’s age, and he gave defendant “the
benefit of the doubt” as to those images.


      This modification does not affect the judgment.
      The petition for rehearing is denied.




                                      2